Case 2:18-cr-00628-JMA-ARL Document 44 Filed 02/09/21 Page 1 of 6 PageID #: 495




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
UNITED STATES OF AMERICA,
                                                                          ORDER
                 -against-                                                18-CR-628 (JMA)

DANIEL HARRIS,
                                                                                        FILED
                           Defendant.                                                   CLERK
----------------------------------------------------------------------X
                                                                              2/9/2021 10:25 am
APPEARANCES:
                                                                                 U.S. DISTRICT COURT
Seth DuCharme                                                               EASTERN DISTRICT OF NEW YORK
   Acting United States Attorney                                                 LONG ISLAND OFFICE
Michael R. Maffei
   Assistant United States Attorney
Eastern District of New York
610 Federal Plaza
Central Islip, NY 11722
       Attorneys for the United States

Daniel Harris
91251-053
FCI Danbury
Route 37
Danbury, CT 06811
       Pro Se Defendant

AZRACK, United States District Judge:

        For the reasons set forth below, the Court denies the motion for compassionate release of

defendant Daniel Harris (“Defendant”). (ECF No. 40.)

                                             I. BACKGROUND

   A. Guilty Plea and Sentence

        On April 8, 2019, Defendant pled guilty to: (1) one count of possession with intent to

distribute 500 grams or more of cocaine and 28 grams or more of cocaine base, in violation of 21

U.S.C. §§ 841(a), 841(b)(1)(B)(ii)(II), and 841(b)(1)(B)(iii), and (2) one count of possession of a
Case 2:18-cr-00628-JMA-ARL Document 44 Filed 02/09/21 Page 2 of 6 PageID #: 496




firearm in relation to drug trafficking in violation of 18 U.S.C. § 924(c)(1)(A)(i). (ECF No. 19.)

On October 11, 2019, the late Judge Arthur D. Spatt sentenced Defendant to 120 months’

imprisonment followed by five years of supervised release. (ECF No. 29.) Defendant’s prison

term is estimated to conclude on May 23, 2027.

   B. The Instant Motion

       On January 20, 2021, Defendant, proceeding pro se, moved for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and sought the appointment of counsel to assist him in

preparing a motion and obtaining medical records. (ECF Nos. 40, 41.) He argues that because he

suffers from hypertension and has been a smoker for twenty years, he is “medically vulnerable to

COVID-19” while incarcerated. (Id. at 2.) The Government opposes his motion. (ECF No. 43.)

                                     II. LEGAL STANDARD

   A. Standard of Review

       Unless an exception applies, a “court may not modify a term of imprisonment once it has

been imposed.” United States v. Pinto-Thomaz, No. 18-CR-579, 2020 WL 1845875, at *2

(S.D.N.Y. Apr. 13, 2020) (quoting 18 U.S.C. § 3582(c)). The First Step Act, which modified 18

U.S.C. § 3582(c), allows a court to modify a defendant’s sentence upon a motion of either (i) the

Director of the BOP, or (ii) the defendant “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i).

       The statute provides courts with discretion to grant compassionate release when there are

(1) “extraordinary and compelling reasons” that warrant a sentence reduction, (2) the sentence

reduction is “consistent with applicable policy statements issued by the Sentencing Commission,”


                                                  2
Case 2:18-cr-00628-JMA-ARL Document 44 Filed 02/09/21 Page 3 of 6 PageID #: 497




and (3) the sentence reduction “is supported by the factors set forth in 18 U.S.C. § 3553(a).” United

States v. Canales, No. 16-CR-0212, 2020 WL 2319294, at *2 (S.D.N.Y. May 9, 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i)).

       District courts may consider “the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate release.” United States

v. Brooker, No. 19-CR-3218, 2020 WL 5739712, at *7 (2d. Cir. Sept. 25, 2020) (finding that

“[b]ecause Guideline § 1B1.13 is not ‘applicable’ to compassionate release motions brought by

defendants [as compared to those brought by the BOP], Application Note 1(D) cannot constrain

district courts’ discretion to consider whether any reasons are extraordinary and compelling.”); see

also Simon v. United States, No. 07-CR-474, 2020 WL 5764322, at *2-3 (S.D.N.Y. Sept. 28, 2020)

(quoting Brooker, 2020 WL 5739712, at *7).

       Even if extraordinary and compelling reasons exist, a “court confronted with a

compassionate release motion is still required to consider all the Section 3553(a) factors to the

extent they are applicable, and may deny such a motion if, in its discretion, compassionate release

is not warranted because Section 3553(a) factors override, in any particular case, what would

otherwise be extraordinary and compelling circumstances.” United States v. Davies, No. 17-CR-

57, 2020 WL 2307650, at *2 (E.D.N.Y. May 8, 2020); -
                                                   see
                                                     - -also
                                                         - - -Simon,
                                                               - - - - 2020 WL 5764322, at *3.

                                        III. DISCUSSION

   A. Exhaustion

       Defendant claims he submitted a request to the warden of his facility on January 2, 2021.

Thirty days have now passed since his submission, and the warden does not appear to have acted

on it. The Government does not contest that Defendant has exhausted his administrative remedies.

The Court therefore finds that Defendant has properly exhausted his administrative rights.


                                                 3
Case 2:18-cr-00628-JMA-ARL Document 44 Filed 02/09/21 Page 4 of 6 PageID #: 498




    B. Extraordinary and Compelling Reasons for Release

        Defendant bears “the burden of showing that ‘extraordinary and compelling reasons’ to

reduce his sentence exist.” United States v. Gotti, No. 02-CR-743-07, 2020 WL 497987, at *5

(S.D.N.Y. Jan. 15, 2020). Defendant, who is thirty-eight years old, argues that he is “medically

vulnerable to COVID-19” because he has smoked for the past twenty years and suffers from

hypertension. (ECF No. 40 at 6.) The medical records submitted by the Government also indicate

that he is under evaluation for diabetes. (ECF No. 43 at 4 n.3.) In addition, Defendant’s motion

raises generalized concerns with the BOP’s response to the pandemic nationwide and at his facility,

FCI Danbury. (ECF No. 40.)

        Though the Court is sympathetic to Defendant’s medical issues, Defendant has failed to

show that they are sufficiently extraordinary and compelling. In fact, his medical records show

that he has received regular medical treatment while incarcerated, and he has not adduced any

evidence that he cannot continue to manage his conditions in prison.

        This analysis does not change because of the COVID-19 pandemic. As of the date of this

Order, FCI Danbury currently has two inmates who have tested positive for COVID-19 and no

staff members.1 To date, Defendant has not, and may not ever, contract COVID-19. Moreover,

“the threat of exposure to the coronavirus does not invite an extraordinary and compelling reason

to warrant granting a petition for compassionate release.” United States v. LoCascio, 90-CR-1051,

ECF No. 465 at 8 (E.D.N.Y. July 17, 2020). Even if he does contract the virus, most of those

infected do not become seriously ill. See United States v. Santiago, No. 92-CR-563, 2020 WL




1
  Federal Bureau of Prisons, COVID-19 Cases, www.bop.gov/coronavirus (providing daily calculations of confirmed
infections) (last accessed February 9, 2021, at 10:00 a m.).


                                                      4
Case 2:18-cr-00628-JMA-ARL Document 44 Filed 02/09/21 Page 5 of 6 PageID #: 499




2475068, at *3 (E.D.N.Y. May 13, 2020). Accordingly, the Court finds that Defendant has not set

forth an “extraordinary and compelling” reason to warrant modification of his sentence.

      C. Consideration of Section 3553(a) Factors

          Additionally, the application of the relevant Section 3553(a) sentencing factors does not

support compassionate release.2 At the time of his arrest for the instant offense, Defendant was in

possession of over one kilogram of cocaine, forty grams of crack cocaine, a kilo press, $10,000 in

narcotics proceeds, as well as a shotgun, pistol, and revolver. (ECF No. 43 at 6.) His sentence

reflected the seriousness of his offense, attempted to promote respect for the law, and tried to

provide just punishment. A reduction of the sentence would undermine those goals. Before he

pled guilty to the instant offense, Defendant had three prior drug felony convictions as well as a

drunk driving conviction. (Id. at 7.) His sentence aimed to protect the public from further crimes

of Defendant and was an attempt to afford adequate deterrence to criminal conduct. Moreover,

Defendant’s 120-month sentence at the mandatory minimum was below the range contained in his

plea agreement and the range recommended by the Probation Department. (Id. at 9.) Reducing

his sentence below the mandatory minimum would lead to sentence disparities among defendants


2
    These factors are:
          (1) the nature and circumstances of the offense and the history and characteristics of the defendant;
          (2) the need for the sentence imposed—
                    (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
                        punishment for the offense;
                    (B) to afford adequate deterrence to criminal conduct;
                    (C) to protect the public from further crimes of the defendant; and
                    (D) to provide the defendant with needed educational or vocational training, medical care, or other
                        correctional treatment in the most effective manner;
          (3) the kinds of sentences available;
          (4) [the kinds of sentences and sentencing range provided for in the USSG]
          (5) any pertinent [Sentencing Commission policy statement]
          (6) the need to avoid unwarranted sentence disparities among defendants with similar records who have
               been found guilty of similar conduct; and
          (7) the need to provide restitution to any victims of the offense.

     18 U.S.C. § 3553(a).

                                                           5
Case 2:18-cr-00628-JMA-ARL Document 44 Filed 02/09/21 Page 6 of 6 PageID #: 500




with similar records. Accordingly, the Section 3553(a) factors weigh against granting Defendant’s

motion.

   D. Appointment of Counsel

       Finally, Defendant moves for the appointment of counsel to assist him in moving for

compassionate release and in obtaining his medical records. (ECF No. 41.) In light of the Court’s

denial of his motion for compassionate release and the Government’s submission of Defendant’s

medical records to both the Court and Defendant, the Court finds his motion for the appointment

of counsel to be moot. See United States v. Pina, No. 01-CR-619, 2021 WL 364192, at *1

(S.D.N.Y. Feb. 3, 2021) (“For a compassionate release motion such as the one Piña contemplates,

it is within the district court’s discretion whether to appoint counsel.”)

                                        IV. CONCLUSION

       For the reasons set forth above, Defendant’s motion is DENIED. This application is denied

without prejudice to its renewal should Defendant’s condition or the situation at his facility

materially worsen.

SO ORDERED.

Dated: February 9, 2021
       Central Islip, New York

                                                           /s/ (JMA)
                                                       JOAN M. AZRACK
                                                       UNITED STATES DISTRICT JUDGE




                                                  6
